Evans, P. J.
A defendant in fi. fa. filed a petition to enjoin the enforcement of the levy of the fi. fa. upon his property, on the ground that the judgment on which the fi. fa. was based was void. An interlocutory injunction was refused, and a writ of error was taken to this judgment, without obtaining an order for, supersedeas. Subsequently the property was brought to sale, and was purchased by the defendant in fi. fa. for a sum more than sufficient to discharge the fi. fa. Prom the proceeds of the sale the sheriff settled the fi. fa., and returned the balance of the proceeds to the attorneys of record of the defendant in fi. fa. Upon the call of the case in this court, and the foregoing facts being admitted, the writ of error will be dismissed.

Writ of error dismissed.


All the Justices concur.